Interim Dicision #1515

Mamma or LAEITZRT
In Deportation Proceedings
A 8137'778
-

Decided by Board October EA 1965
(1) Conviction for offering to secure another for the purpose of prostitution
in violation of section 780.07 or riorida statutes and section 25-77 of the
City of Tampa Code is conviction of a crime involving moral turpitude.
(2) Conviction for letting or renting rooms with knowledge that the rooms
were to be used for the purpose of lewdness, assignation or prostitution in
violation of section 26 -42 of the City of Tampa Code is conviction of

crime involving moral turpitude.
Manors:
Order: Act of 1952--Section 241(a) (12) [8 U.S.C. 1251(a) (12)]—Allen
who procured Prostitutes.
Lodged: Act of 1952—Section 241(a) (4) (5 U.S.C. 1251(a) (4)]—Convicted
of two crimes—letting rooms for the purpose of
prostitution; offering to secure another for purpose
of prostitution.

This case is before us on appeal from a decision of a special inquiry officer directing the respondent's deportation.
The respondent is a 74-year-old divorced male, native and citizen
of Canada, who was admitted to the United States for permanent
residence on February 4, 1953. He last arrived in the United States
in February 1962 after a short absence in Canada but this arrival
has no relevance to the issue of deportability. The special inquiry
officer found that the respondent had been convicted in the Municipal
Court of Tampa, Florida, on four occasions as follows: on. February 16, 1962 and June 29, 1962 for renting or letting rooms with the
knowledge that such rooms were to be used for the purpose of lewdness, assignation or prostitution (Exs. 3 and 4), and on April 26,
1963 for two offenses committed on January 10, 1963 and March 11,
1963 (Exs. 5 and 6), each involving violations of Florida Statutes
§796.07 and Tampa Code §26-77. The special inquiry officer concluded that the charge in the order to show cause could not be sus340

Interim Decision #1515
tained, and this conclusion was not challenged by the' trial attorney
or the appellate trial attorney. For that reason, we will not discuss
that charge. The sole issue in this case is whether the respondent is.
deportable. on the lodged charge.
, From the special inquiry officer's decision, it appeart that he disregarded the conviction for the offense committed on March 11, 1963.
(Ex. 6), not only in connection with the chargé in the order to slum
cause, but also with respect to the lodged charge. This was based on
the fact that the 'respondent was not convicted of. having on March
11, 1963 actually procured another for the purpose of prostitution or
for any other lewd or indecent aot, but rather

VMS

convicted merely

of having agreed to secure another. The special inquiry officer concluded that the lodged charge as sustained on the basis of the conviction for the offense committed on January 10, 1963 (Ex. 5) and
the convictions of February 16, 1962 and June 29, 1962 (Exs. 3 and
4). The conviction for the offense committed on January" 10, 1963
shows that the respondent offered to secure another for the purpose
of prostitution and directed Brenda Barnes to I. W. Roberts for the
purpose of prostitution. Counsel appears to have conceded during
the oral argument that this latter offense involves moral turpitude,
and we are satisfied that it does.
In view of the foregoing and inasmuch as 8 U.S.C. 1261(a) (4)
requires conviction of two crimes involving moral turpitude, the
question in the respondent's case resolves itself into whether there
was one additional such crime, that is, whether the conviction on
February 16, 1962 or the conviction on June. 29, 1962 relates td
crimes involving moral turpitude. These two convictions pertained
to letting or renting rooms with the lmowledge that such rooms were
to be used for the purpose of lewdness, assignation or prostitution
in violation of section 26-42 of the City of Tampa Code.
In connection with the words "lewdness, assignation or prostitution" in the conviction record, counsel seems to contend that, in order
•that a determination might be made as to whether the crime involved
moral turpitude, there was some obligation on the part of the Service
to adduce additional evidence to show whether the renting of the
room was with knowledge that it was to be used for the purpose oflewdness or for the purpose of assignation or for the' purpose -of
prostitution. Actually, it would have been improper for the Service
to have produced additional evidence since it has long been settled
judicially that the immigration authorities may not go behind the
record of conviction to examine the circumstances under which the
crime was committed, and the determination of whether a crimein-.
volves moral turpitude must be made on the basis of the statutory.
841

Interim Decision #1515
definition of the crime and the record of conviction.' United States
ex rel. Zaffarano v. Corsi, 63 F.2d 757 (2d Cir., 1983) ; United States
ex rel. Meyer v. Day, 54 F.2d 336, 337 (2d Cir., 1931) ; United States
ow eel. Robinson v. Day, 51 F.2d 1022 (ea Cir., 1981).
Counsel relied on our decision in Hatter of L—, 8 L & N. Dec. 199
(1948), involving a conviction under section 1179 of the Compiled
Ordinances of the City of Tampa, Florida. As stated there, the
exact language of the ordinance was not part of the record but the
special inquiry officer, in his decision concerning this respondent, indicated that it was apparently the predecessor of section 26-42. In
discussing Matter of Z

—

, the special inquiry officer stated (decision,

p. 6) that we had held there that a conviction for operating a house
of assignation for debauchery did not involve moral turpitude, but
this is an erroneous statement because we did not reach such a conclusion and the case did not even relate to whether that alien had
been convicted of a crime involving moral turpitude. However, it
would seem that such a crime would involve moral turpitude. In
Matter of L—, the alien was charged with deportability on only one
ground, that is, that he had been found managing a house of prostitution. We said that, at most, the hotel which he owned had been
used as a house of assignation on occasions but that there was no
evidence that it was a house of prostitution as required by section 19
of the Immigration Act of 1917. Since that charge is not involved
in the respondent's case, Matter of L— is inapposite.
The special inquiry officer has pointed out that, under section
796.07(1) (b) and (a) of the Florida Statutes, the term "lewdness"
shall be construed to include any indecent or obscene aet and the
term. "assignation" includes the making of any appointment or en3 I. &
gagement for prostitution or lewdness. In Hatter of
Dec. 20 (1947), we held.that a conviction under the California Penal
Code for keeping a house of ill-fame resorted to for the purposes of
prostitution and lewdness clearly involved. moral turpitude. We are
satisfied that the respondent's violations on January 26, 1962 and
April 20, 1962 for renting rooms with knowledge that the rooms
were to be used for the purpose of lewdness, assignatibn or prostitution were for crimes involving moral turpitude. Inasmuch as the
respondent has been convicted of three. crimes involving moral turpitude not arising out of a single scheme of criminal misconduct, we
conclude that he is deportable under 8 13.S.C. 1251(a) (4): As the
special inquiry officer indicated, the respondent is not eligible for
any discretionary relief. Accordingly, his appeal will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
34:1

